      Case 6:20-cv-00812-ADA Document 51 Filed 04/30/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                       Civil Action Nos.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                          6:20-cv-00813-ADA
           Plaintiff
                                                          6:20-cv-00814-ADA
                                                          6:20-cv-00815-ADA
v.
                                                          6:20-cv-00902-ADA
                                                          6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                       JURY TRIAL DEMANDED
          Defendant


DEFENDANT JUNIPER NETWORKS, INC.’S OBJECTION TO THE DECLARATION
OF MATT HOGAN AND NOTICE OF RESERVATION OF RIGHT TO SUPPLEMENT
   ITS REPLY IN SUPPORT OF ITS MOTION TO TRANSFER VENUE TO THE
                 NORTHERN DISTRICT OF CALIFORNIA




                                                                         Page | 1
          Case 6:20-cv-00812-ADA Document 51 Filed 04/30/21 Page 2 of 5




        Pursuant to the Court’s November 19, 2020 Standing Order Regarding Venue and

Jurisdictional Discovery Limits for Patent Cases, venue discovery remains open until May 25,

2021—six months after Defendant Juniper Networks, Inc. (“Juniper”) filed its Motion to

Transfer Venue to the Northern District of California. Dkt. 19. 1 Plaintiff WSOU Investments,

LLC d/b/a Brazos Licensing and Development (“Brazos”) filed its opposition on April 23, 2021.

Dkt. 46. As a result, Juniper’s reply is due today. See L.R. CV-7(f)(2). Brazos’s opposition

relied heavily on the declaration of Matt Hogan. Dkt. 46-1. Many of the statements in Mr.

Hogan’s declaration are plainly inadmissible under the Federal Rules of Evidence. For example,

paragraphs 3-8 of Mr. Hogan’s declaration concern Brazos’s purported general ties to this

District and activities it claims to conduct (or to plan to conduct) here, none of which have

anything to do with the events that gave rise to this lawsuit. These statements are irrelevant and

thus inadmissible under FRE 402. In re Apple, 979 F.3d 1332, 1345 (Fed. Cir. 2020) (local

interest factor concerns “not merely the parties’ significant connections to each forum writ large,

but rather the significant connections between a particular venue and the events that gave rise to

a suit..”) (emphasis in original; quotation marks omitted). Mr. Hogan also asserts that “Brazos’s

employees are willing to appear for trial in Waco.” Hogan Decl., ¶ 10. Mr. Hogan does not state

how he knows that other Brazos employees are purportedly willing to do this. Either he is

testifying as to his opinion of what other Brazos employees are willing to do, in which case his

testimony lacks foundation (FRE 602), or he is relying on what other employees have told him,

in which case it is hearsay (FRE 801-802). Either way it is inadmissible. Juniper therefore

objects to Mr. Hogan’s declaration on the grounds identified above.




1
    All docket cites herein are to Case No. 6:20-cv-00812-ADA.

                                                                                                Page | 2
         Case 6:20-cv-00812-ADA Document 51 Filed 04/30/21 Page 3 of 5




       Just as importantly, Juniper objects that it is fundamentally unfair and prejudicial for

Brazos to be entitled to (1) spend several months taking various forms of discovery to test the

evidence supporting Juniper’s transfer motion, and then (2) expect Juniper and the Court to take

its own purported evidence at face value. That is especially true given that Mr. Hogan’s

declaration is replete with vague, conclusory, self-serving assertions that Juniper should be given

the opportunity to test. Accordingly, on April 26, 2021 Juniper served Brazos with a notice of

30(b)(6) deposition. Brazos has since served objections and responses. While Brazos faults

Juniper for not serving its deposition notice sooner, Juniper plainly could not have taken a

deposition with respect to a declaration that had not yet been filed. Juniper files its reply today

in keeping with the deadline set by the Local Rules, but reserves the right to supplement its reply

upon completion of the 30(b)(6) deposition.




                                                                                               Page | 3
        Case 6:20-cv-00812-ADA Document 51 Filed 04/30/21 Page 4 of 5




DATED: April 30, 2021            Respectfully submitted,



                                  By      /s/ B. Russell Horton
                                       B. Russell Horton
                                       rhorton@gbkh.com
                                       George Brothers Kincaid & Horton LLP
                                       114 West 7th Street, Suite 1100
                                       Austin, TX 78701
                                       Telephone: (512) 495-1400
                                       Facsimile: (512-499-0094

                                     Kevin P.B. Johnson
                                     kevinjohnson@quinnemanuel.com
                                     Todd Briggs
                                     toddbriggs@quinnemanuel.com
                                     Margaret Shyr (pro hac vice)
                                     margaretshyr@quinnemanuel.com
                                     Joseph E. Reed (pro hac vice)
                                     joereed@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     555 Twin Dolphin Drive, 5th Floor
                                     Redwood Shores, CA 94065
                                     Telephone: (650) 801-5000
                                     Facsimile: (650) 801-5100

                                     Nima Hefazi (pro hac vice)
                                     nimahefazi@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     865 South Figueroa Street, 10th Floor
                                     Los Angeles, CA 90017
                                     Telephone: (213) 443-3000
                                     Facsimile: (213) 443-3100

                                     Counsel for Defendant
                                     Juniper Networks, Inc.




                                                                              Page | 4
         Case 6:20-cv-00812-ADA Document 51 Filed 04/30/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on April 30, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: April 30, 2021                      /s/ B. Russell Horton_________________________
                                            B. Russell Horton




                                                                                           Page | 5
